 Case 4:19-cv-00078-WTM-CLR Document 11 Filed 10/15/20 Page 1 of 2



            IN THE UNITED STATES DISTRICT COURT FOR
               THE SOUTHERN DISTRICT OF GEORGIA
                       SAVANNAH DIVISION


LAMARLVIN WATTS,

       Petitioner,

V.                                       CASE NO. CV419-078
                                                   CR415-188
UNITED STATES OF AMERICA,

       Respondent.


                           ORDER


       Before the Court is the Magistrate Judge's Report and

Recommendation {Doc. 10), to which no objections have been

filed.^ After a careful review of the record, the report and

recommendation is ADOPTED as the Court's opinion in this case.

As a result, the Government's Motion to Dismiss (Doc. 6) is

GRANTED; Petitioner's Motion to Amend (Doc. 7) is DENIED; and

Petitioner's Motion to Expedite (Doc. 9) is DENIED AS MOOT.

Applying the Certificate of Appealability (CCA) standards set

forth in Brown v. United States, Nos. 407CV085, 403CR001,

2009 WL 307872 at *1-2 (S.D. Ga. Feb. 9, 2009), the Court

discerns no COA-worthy issues at this stage of the litigation.

Therefore, Petitioner is not entitled to a CCA. See 28 U.S.C.

§ 2253(c)(1); 28     U.S.C. § foil. § 2255,     Rule   11(a)   (''The



^ Unless otherwise stated, all citations are to Petitioner's
civil docket on this Court's electronic filing system, CV419-
078.
 Case 4:19-cv-00078-WTM-CLR Document 11 Filed 10/15/20 Page 2 of 2



district   court   must   issue    or   deny   a   certificate   of

appealability when it enters a final order adverse to the

applicant."). The Clerk of Court is DIRECTED to close these

cases.



     SO ORDERED this        —day of October 2020.



                                  WILLIAM T. MOORE,
                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF GEORGIA
